Citation Nr: 0937700	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-38 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for thyroid cancer, to 
include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO denied entitlement to 
service connection for thyroid cancer.  Jurisdiction over the 
Veteran's claim has remained with the RO in New York, New 
York.

In July 2008, the Veteran requested a hearing at the RO 
before a Decision Review Officer and the Board remanded this 
matter in July 2009 so that he could be afforded the 
requested hearing.  However, in an August 2009 written 
statement (VA Form 21-4138) the Veteran cancelled his hearing 
request.
  
In July 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not involved in a radiation-risk activity and 
his thyroid cancer is not related to in-service radiation 
exposure, or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer are 
not met.  38 U.S.C.A. §§ 1110; 1112(a),(c); 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in July 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for thyroid cancer.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the July 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private 
medical records.  The Veteran has not received any post-
service VA medical treatment.  VA also requested the 
Veteran's service personnel records, however they are missing 
and presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  Therefore, 
VA determined that any further efforts to obtain the 
Veteran's service personnel records would be futile.  
38 C.F.R. § 3.159(c)(2).  

Destruction of service records does not create a heightened 
benefit of the doubt, but only a heightened duty on the part 
of VA to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where records are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this case VA obtained 
additional information through the Defense Threat Reduction 
Agency (DTRA), obtained the certificate of the Veteran's 
discharge from service, and asked him for any records in his 
possession.  No additional sources of records have been 
suggested.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon 20 Vet. App. at 83.

The Veteran was not afforded a VA medical examination for 
thyroid cancer.  As discussed below, the only evidence that 
the Veteran's thyroid cancer may be related to an injury or 
disease in service is based on an inaccurate history and is 
therefore not probative.  The Veteran contends that he 
developed thyroid cancer as the result of in-service 
radiation exposure, but the evidence (discussed below) shows 
that he received no such exposure.  A VA examination is 
therefore not necessary.  See Id. at 79.  VA has obtained an 
opinion through DTRA.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for thyroid 
cancer is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a Veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  See also 38 U.S.C.A. § 1113(b) (West 2002) 
(nothing in 38 U.S.C.A. § 1112 prevents the grant of service 
connection on a direct incurrence basis).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's private medical records indicate that he has 
been diagnosed as having thyroid cancer and has undergone a 
total thyroidectomy.  These records include an August 2003 
surgical pathology consultation report from Beth Israel 
Medical Center, a July 2005 letter from Dr. Gouller, and an 
August 2006 radiology consultation note from Union Square 
Diagnostic Imaging. 

The Veteran has alleged on various occasions, including in 
his July 2005 claim, in a December 2005 radiation risk 
activity information sheet, and in his May 2007 notice of 
disagreement (NOD) that he was exposed to ionizing radiation 
in service due to radioactive fallout from atmospheric 
nuclear testing that was being conducted while he was 
stationed in Tonopah, Nevada. 

As for presumptive service connection under 38 C.F.R. 
§ 3.309(d), cancer of the thyroid is presumptively service 
connected for radiation-exposed Veterans.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).

The term "radiation-exposed Veteran" means either a Veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation- risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).

The term "radiation-risk activity" means, in pertinent 
part, onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A).  The term "onsite participation" 
means: (a) during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test; (b) during the six month period following 
the official operational period of an atmospheric nuclear 
test, presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951 through July 1, 
1952, August 7, 1956 through August 7, 1957 or November 1, 
1958 through April 30, 1959; or (d) assignment to official 
military duties at Naval Shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

As indicated above, the Veteran has stated that he neither 
directly participated in nor was present at sites where tests 
involving the atmospheric detonation of a nuclear device were 
performed.  Rather, he has claimed that he was exposed to 
ionizing radiation while stationed in Tonopah, Nevada in 1945 
near where atmospheric testing of nuclear bombs was being 
conducted.  

A report from the DTRA confirms that Project TRINITY was 
conducted at the Alamogordo Bombing Range in New Mexico in 
1945.  During that time, the Veteran was stationed at Tonopah 
Army Air Field (AAF), Nevada, which was 730 miles away from 
Alamogordo, New Mexico.  He was later reassigned to the 426th 
AAF Base Unit, Mountain Home AAF, Idaho.  

Therefore, although the Veteran's thyroid cancer is one of 
the diseases listed as being subject to presumptive service 
connection due to exposure to ionizing radiation, he did not 
engage in onsite participation in a test involving the 
atmospheric detonation of a nuclear device and he is not a 
radiation-exposed Veteran.  Thus, he is not entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d).

With regard to the procedural advantages afforded to 
Veteran's diagnosed with a radiogenic disease, which is a 
disease that may be induced by ionizing radiation, the 
Veteran's thyroid cancer is one of the diseases listed as a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2)(ii).

As the Veteran was diagnosed as having a radiogenic disease 
after service and has contended that it is the result of 
exposure to ionizing radiation from atmospheric nuclear 
testing, radiation dose data was requested from DTRA in 
accordance with 38 C.F.R. § 3.311(a)(2)(i).  While the 
Veteran has stated that he did not directly participate in 
atmospheric nuclear testing, he has claimed that he was 
stationed in close proximity to such testing and was thereby 
exposed to the resulting radioactive fallout.  In essence, 
the Veteran's claim represents an atmospheric nuclear weapons 
test participation claim, and development under 38 C.F.R. 
§ 3.311(a)(2)(i) is thus appropriate.

As explained above, the February 2006 DTRA report indicates 
that the Veteran was stationed at Tonopah AAF, Nevada during 
Project TRINITY, which was conducted at the Alamogordo 
Bombing Range, New Mexico from July 16 through August 6, 
1945.  Tonopah, Nevada is approximately 730 miles west of 
Alamogordo, New Mexico.  Subsequently, the Veteran was 
reassigned to Mountain Home AAF, Idaho in October 1945.  DTRA 
found no indication that the Veteran participated in 
atmospheric nuclear tests while stationed in Nevada and that 
after a careful search of available dosimetry data, there was 
no record that he was exposed to radiation.  

An April 2006 letter from Dr. Tuttle includes an opinion that 
it was "quite likely" that the Veteran received significant 
radiation exposure from the fallout of atomic weapons 
testing.  This opinion was apparently based on the Veteran's 
report of having been stationed near where atomic weapons 
testing was conducted and the fact that most of the radiation 
exposure in Veterans was due to inhalation and ingestion of 
fallout carried in the prevailing winds.

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

While the Veteran is competent to report an in service 
injury, such as exposure to radiation, his testimony must be 
weighed against the objective evidence.  See Jandreau, 492 
F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d at 1336.  In 
this case, the objective evidence provided by DTRA that the 
Veteran was stationed far from any nuclear weapons testing 
and that he was not exposed to radiation in service outweighs 
the Veteran's unsupported statements to the contrary.  As the 
evidence indicates that the Veteran was not exposed to 
ionizing radiation in service, the opinion of Dr. Tuttle is 
based on an inaccurate history provided by the Veteran.  As 
such, the opinion is of little probative value.  See Boggs v. 
West, 11 Vet. App. 334, 345 (1998) (An assessment based on an 
inaccurate history supplied is of no probative value).

Furthermore, in a May 2005 letter and his May 2007 NOD, the 
Veteran cited an article in Reader's Digest which references 
a book that explains how fallout from nuclear weapons testing 
in the Nevada desert had contaminated the grass eaten by 
cows, thus resulting in radiation exposure to those who drank 
milk from the contaminated cows.  The Veteran claimed that he 
drank milk while in service and that this resulted in his 
exposure to ionizing radiation.  The objective evidence in 
this case, however, indicates that no nuclear testing was 
done in Nevada while the Veteran was stationed in Tonopah and 
that he was not otherwise exposed to radiation in service.

Since the evidence is to the effect that the Veteran was not 
exposed to ionizing radiation in service, his claim does not 
need to be referred to the Under Secretary for Benefits for 
further consideration pursuant to 38 C.F.R. § 3.311(b).  
Thus, the above evidence reflects that the applicable 
procedures in 38 C.F.R. § 3.311(a) were followed.

The remaining question is whether service connection for the 
Veteran's thyroid cancer can be established on a direct 
basis. Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113(b).  
However, the Veteran has not argued, and the evidence does 
not reflect, that his thyroid cancer is otherwise related to 
service.

The Veteran has a submitted medical opinion indicating that 
his thyroid cancer may be related to in-service radiation 
exposure.  A July 2005 letter from Dr. Gouller includes an 
opinion that there was a distinct possibility that the 
Veteran's thyroid cancer could have been caused by the 
alleged testing of nuclear bombs in the Nevada Desert while 
he was stationed in Tonopah.  

The opinion of Dr. Gouller is based on the Veteran's reported 
history of exposure to ionizing radiation in service.  As 
explained above, the evidence indicates that the Veteran was 
not exposed to ionizing radiation in service and the opinion 
of Dr. Gouller is thus based on an inaccurate history.  As 
such, the opinion is of little probative value.  See Boggs 11 
Vet. App. at 345.

There is no record of complaint, treatment, or diagnosis of 
thyroid cancer in the Veteran's service treatment records, 
and his February 1946 separation examination report reflects 
that the endocrine system was normal.  Moreover, the Veteran 
has not testified as to continuity of symptomatology and the 
first clinical evidence of thyroid cancer is an August 2003 
operative report from Beth Israel Medical Center which 
indicated a diagnosis of thyroid carcinoma with cervical 
metastases.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that 
thyroid cancer was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The evidence thus does not reflect that 
the Veteran's thyroid cancer is otherwise related to service.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for thyroid cancer must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.


ORDER

Entitlement to service connection for thyroid cancer is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


